UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 17, 2011 PhotoMedex, Inc. (Exact Name of Registrant Specified in Charter) Nevada 0-11635 59-2058100 (State or Other (Commission File (I.R.S. Employer Jurisdiction of Number) Identification No.) Incorporation) 147 Keystone Drive, Montgomeryville, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:215-619-3600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. PhotoMedex, Inc. (the “Company”) has joined in the execution and delivery of settlement agreements for the following five lawsuits, each of which has either been dismissed or is in the process of being dismissed. The parties to the actions have entered into general mutual releases of related claims. Other terms of the settlements, by agreement among the parties, remain confidential to the parties. The Company has determined that its technological advances and leading position in the marketplace have caused the benefits to be derived from these actions to be inconsequential in the marketplace, that the financial impact of the settlements is, in the aggregate, immaterial to the Company and that the additional legal costs of continuing to pursue each of these actions are no longer warranted. The settled actions are: The action captioned PhotoMedex, Inc. v. Dean Stewart Irwin, et al., Case No. 04 CV 0024 JLS (CAB) in the United States District Court, Southern District of California. The action captioned RA Medical Systems, Inc. v. PhotoMedex, Inc., Case No. 06 CV 1470 JLS (CAB) in the United States District Court, Southern District of California. The action captioned Francis C. Lee, M.D., S.C., d/b/a Lee Institute of Skin and Laser v. Ra Medical Systems, Inc., Dean Irwin, PhotoMedex, Inc. and Dan Furey, Docket no. 09-L-175 in the Circuit Court of the Sixth Judicial Circuit, Macon County, Illinois. The action captioned St. Paul Fire and Marine Insurance Company v. PhotoMedex, Inc., Case No. 09-cv-448-H (JMA) in the United States District Court, Southern District of California. The action captioned PhotoMedex, Inc. v. St.Paul Fire and Marine Insurance Co.,Case No. 2:09-cv-896 in the United States District Court, Eastern District of Pennsylvania. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this current report to be signed on its behalf by the undersigned hereunto duly authorized. PHOTOMEDEX, INC. Date:May 23, 2011 By:/s/ Dennis McGrath Dennis McGrath Chief Executive Officer
